UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2391


MARTIN RUGAMBA,

                    Plaintiff - Appellant,

             v.

ROCKLEDGE BUS (TOUR), INC.; ROCKLEDGE BUS (TOUR) INC.
SUPERVISOR; MTA POLICE OFFICER 1; MTA POLICE OFFICER 2; MTA
BUS DRIVER; MTA TRAIN OPERATOR; AMTRAK 3 UNKNOWN AGENTS;
7-ELEVEN; 7-ELEVEN, INC. 2 Unknown Employees; DOES 1-20,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:15-cv-03948-GLR)


Submitted: July 27, 2017                                          Decided: August 3, 2017


Before MOTZ, KING, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Martin Rugamba, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Martin Rugamba appeals the district court’s order denying his motion to reopen

his case and file an amended complaint. We dismissed Rugamba’s prior appeal for lack

of jurisdiction “[b]ecause the deficiencies identified by the district court may be remedied

by the filing of an amended complaint.” Rugamba v. Rockledge Bus (Tour), Inc., 667 F.

App’x 61, 61 (4th Cir. 2016) (No. 16-1076) (emphasis added). Because the district court

did not permit Rugamba to file an amended complaint, we vacate the district court’s

order denying the motion to reopen and remand with instructions to permit Rugamba to

do so. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            VACATED AND REMANDED




                                             2